             Case 18-30155 Document 1577 Filed in TXSB on 01/18/19 Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   01/18/2019
                                                                    §
    In re:                                                          §     Chapter 11
                                                                    §
    EXCO RESOURCES, INC., et al.,1                                  §     Case No. 18-30155 (MI)
                                                                    §
                                       Debtors.                     §     (Jointly Administered)
                                                                    §

                                STIPULATION AND AGREED ORDER
                             EXTENDING DIP FACILITY MATURITY DATE


             The above-captioned debtors and debtors in possession (each a “Debtor,” and collectively,

the “Debtors”),2 and the DIP Lenders hereby enter into this stipulation and order (this “Stipulation

and Order”) as follows:

I.           DIP Facility.

             WHEREAS, on January 15, 2018, the Debtors filed voluntary petitions for relief under

title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court

for the Southern District of Texas (the “Bankruptcy Court”).

             WHEREAS, on January 16, 2018 the Debtors filed the Debtors’ Emergency Motion for

Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Secured

Financing, (II) Granting Liens and Providing Superpriority Administrative Expense Claims,



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: EXCO Resources, Inc. (2779); EXCO GP Partners Old, LP (1262); EXCO Holdings (PA), Inc.
      (1745); EXCO Holding MLP, Inc. (1972); EXCO Land Company, LLC (9981); EXCO Midcontinent MLP, LLC
      (0557); EXCO Operating Company, LP (1261); EXCO Partners GP, LLC (1258); EXCO Partners OLP GP, LLC
      (1252); EXCO Production Company (PA), LLC (7701); EXCO Production Company (WV), LLC (7851); EXCO
      Resources (XA), LLC (7775); EXCO Services, Inc. (2747); Raider Marketing GP, LLC (6366); and Raider
      Marketing, LP (4295). The location of the Debtors’ service address is: 12377 Merit Drive, Suite 1700, Dallas,
      Texas 75251.

2
      Capitalized terms used but not otherwise defined shall have the meaning ascribed to them in the DIP Motion (as
      defined herein).
          Case 18-30155 Document 1577 Filed in TXSB on 01/18/19 Page 2 of 8



(III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying

the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief

[Docket No. 28] (the “DIP Motion”), requesting that the Bankruptcy Court approve the Debtors’

entry into the DIP Facilities provided by the DIP Lenders.

          WHEREAS, on January 18, 2018, the Bankruptcy Court entered an order approving the

DIP Motion on an interim basis. [Docket No. 97].

          WHEREAS, on February 22, 2018, the Bankruptcy Court entered an order approving the

DIP Motion on a final basis [Docket No. 348] (the “Final DIP Order”).

          WHEREAS, the Maturity Date of the DIP Facilities is January 22, 2019. 3

II.       Plan Process.

          WHEREAS, on October 1, 2018, the Debtors filed the Disclosure Statement for the

Settlement Joint Chapter 11 Plan of Reorganization of EXCO Resources, Inc. and its Debtor

Affiliates [Docket Nos. 1103, 1179, 1210, 1217, 1225, and 1233] (as modified, amended, or

supplemented from time to time, the “Disclosure Statement”) and the Settlement Joint Chapter 11

Plan of Reorganization of EXCO Resources, Inc. and its Debtor Affiliates [Docket Nos. 1102,

1216, 1232, and 1391] (as modified, amended, or supplemented from time to time, the “Plan”).

          WHEREAS, on November 5, 2018, the Court entered an order authorizing the Debtors to

solicit acceptances for the Plan, approving the Disclosure Statement as containing “adequate


3
      See DIP Credit Agreement, Article I, defining “Maturity Date” as “the earliest to occur of (i) the date that is
      12 months after the Effective Date, subject to the Maturity Extension Option, (ii) the effective date of a plan of
      reorganization in any of the Bankruptcy Cases, (iii) the consummation of the sale of all or substantially all of the
      Debtors’ Properties and (iv) the date of termination of the Commitments and the acceleration of any Loans under
      the DIP Facilities in accordance with Article IX.” “Effective Date” is defined as “the date on which the conditions
      specified in Section 5.01 are satisfied (or waived in accordance with Section 11.02),” see id., which occurred on
      January 22, 2019. The “Maturity Extension Option” provides that the Maturity Date shall be extended to the date
      that is 18 months after the Effective Date under certain conditions, which have not occurred. Specifically, the
      Maturity Extension Option required that the Debtors have filed a plan by July 1, 2018 (which did not occur) or
      have satisfied the Sale Milestone (which was ultimately removed from the DIP Credit Agreement pursuant to the
      final DIP Order).


                                                            2
        Case 18-30155 Document 1577 Filed in TXSB on 01/18/19 Page 3 of 8



information” pursuant to section 1125 of the Bankruptcy Code, approving the solicitation materials

to be included in the packages distributed to solicit votes to accept the Plan, and approving

procedures for soliciting, receiving, and tabulating votes on the Plan and for filing objections to

the Plan [Docket No. 1227].

        WHEREAS, the Court scheduled the hearing to consider confirmation of the Plan for

December 10, 2018 (the “Confirmation Hearing”).

        WHEREAS, on December 18, 2018, the Debtors filed the Notice of Adjournment of

Confirmation Hearing [Docket No. 1477], adjourning the Confirmation Hearing to a date to be

determined, and scheduled a status conference regarding confirmation of the Plan for January 14,

2019.

        WHEREAS, on January 14, 2018, the Court held a telephonic status conference regarding

confirmation at which it continued the status conference to February 19, 2019;

        WHEREAS, the Debtors and the DIP Lenders seek to amend the DIP Credit Agreement to

extend the Maturity Date through and including May 22, 2019, in accordance with the amendment

to the DIP Credit Agreement (the “DIP Credit Agreement Amendment”), attached hereto as

Exhibit A.

        NOW, THEREFORE, IT IS STIPULATED AND AGREED as follows:

        1.     The DIP Credit Agreement Amendment and all fees and expenses set forth therein

and the $300,000 administrative fee related thereto are approved and may be paid by the Debtors,

in each case subject to paragraph 22 of the Final DIP Order, and the Maturity Date of the DIP

Facility is extended to May 22, 2019.




                                                3
        Case 18-30155 Document 1577 Filed in TXSB on 01/18/19 Page 4 of 8



        2.      The entry of the Stipulation and Order is without prejudice to the Debtors’ right to

 seek from this Court such additional and further amendments of the DIP Credit Agreement or any

 party in interest’s right to object to such amendments.

        3.      This Stipulation and Order is not effective until it has been entered by the

 Bankruptcy Court.

        4.      The undersigned hereby represent and warrant that they have full authority to

 execute this Stipulation and Order on behalf of the respective parties and that the respective parties

 have full knowledge of, and have consented to, this Stipulation and Order.

        5.      The Bankruptcy Court retains jurisdiction with respect to all matters arising from

 or related to the implementation of this Stipulation and Order, and the Parties hereby consent to

 such jurisdiction to resolve any disputes or controversies arising from or related to this Stipulation

 and Order.


Signed: January 18, 2019
 IT IS SO ORDERED.
                                                     ____________________________________
 Signed: ______________, 2019                                      Marvin Isgur
 Houston, Texas                                          United
                                                    MARVIN      States Bankruptcy Judge
                                                            ISGUR
                                                    UNITED STATES BANKRUPTCY JUDGE



 STIPULATED AND AGREED TO THIS 15TH DAY OF JANUARY, 2019:

                                By: /s/ Christopher T. Greco, P.C.
                                Christopher T. Greco, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone: (212) 446-4800
                                Facsimile: (212) 446-4900
                                Email: christopher.greco@kirkland.com

                                Patrick J. Nash, Jr. P.C. (admitted pro hac vice)

                                                   4
        Case 18-30155 Document 1577 Filed in TXSB on 01/18/19 Page 5 of 8



                         Alexandra Schwarzman (admitted pro hac vice)
                         KIRKLAND & ELLIS LLP
                         KIRKLAND & ELLIS INTERNATIONAL LLP
                         300 North LaSalle
                         Chicago, Illinois 60654
                         Telephone: (312) 862-2000
                         Facsimile: (312) 862-2200
                         Email: patrick.nash@kirkland.com
                         Email: alexandra.schwarzman@kirkland.com

                         Marcus A. Helt (TX: 24052187)
                         Michael K. Riordan (TX: 24070502)
                         FOLEY GARDERE
                         1000 Louisiana St., Suite 2000
                         Houston, Texas 77002
                         Telephone: (214) 999-4526
                         Facsimile: (214) 999-3526
                         Email: mhelt@foley.com
                         Email: mriordan@foley.com

                         Counsel to the Debtors and Debtors in Possession



-and-

                         By: /s/ Robert J. Stark
                         Robert J. Stark (admitted pro hac vice)
                         Sigmund S. Wissner-Gross (admitted pro hac vice)
                         Kenneth J. Aulet (admitted pro hac vice)
                         Gerard T. Cicero (admitted pro hac vice)
                         Aja-Fullo L. Sanneh (admitted pro hac vice)
                         BROWN RUDNICK LLP
                         Seven Times Square
                         New York, New York 10036
                         Telephone: (212) 209-4800
                         Facsimile: (212) 209-4801
                         Email: swissnergross@brownrudnick.com
                         Email: rstark@brownrudnick.com
                         Email: kaulet@brownrudnick.com
                         Email: gcicero@brownrudnick.com
                         Email: asanneh@brownrudnick.com

                         Steven B. Levine (admitted pro hac vice)
                         BROWN RUDNICK LLP
                         One Financial Center
                         Boston, Massachusetts 02111

                                          5
        Case 18-30155 Document 1577 Filed in TXSB on 01/18/19 Page 6 of 8



                         Telephone: (617) 856-8200
                         Facsimile: (617) 856-8201
                         Email: slevine@brownrudnick.com

                         Patricia B. Tomasco (TX: 01797600)
                         Matthew D. Cavenaugh (TX: 24062656)
                         JACKSON WALKER L.L.P.
                         1401 McKinney Street, Suite 1900
                         Houston, Texas 77010
                         Telephone: (713) 752-4200
                         Facsimile: (713) 752-4221
                         Email: ptomasco@jw.com
                         Email: mcavenaugh@jw.com

                         Counsel for the Unsecured Creditor Committee

-and-

                         By: /s/ Kurt Mayr
                         Kurt Mayr (admitted pro hac vice)
                         BRACEWELL LLP
                         CityPlace I, 34th Floor 185 Asylum Street
                         Hartford, Connecticut 06103-3458
                         Telephone: (860) 256-8534
                         Facsimile: 1-800-404-3970
                         Email: kurt.mayr@bracewell.com

                         Bradley J. Benoit
                         BRACEWELL LLP
                         711 Louisiana Street Suite 2300
                         Houston, Texas 77002-2770
                         Telephone: (713) 221-1224
                         Facsimile: (713) 222-3204
                         Email: brad.benoit@bracewell.com

                         Counsel for Bluescape Resources Company LLC


-and-
                         By: /s/ Andrew K. Glenn
                         Andrew K. Glenn (admitted pro hac vice)
                         Adam L. Shiff (admitted pro hac vice)
                         Shai Schmidt (admitted pro hac vice)
                         KASOWITZ BENSON TORRES LLP
                         1633 Broadway
                         New York, New York 10019
                         Telephone: (212) 506-1700

                                          6
        Case 18-30155 Document 1577 Filed in TXSB on 01/18/19 Page 7 of 8



                         Facsimile: (212) 506-1800
                         Email: aglenn@kasowitz.com
                         Email: ashiff@kasowitz.com
                         Email: sschmidt@kasowitz.com

                         Counsel for Fairfax Financial Holdings Ltd. and Hamblin Watsa
                         Investment Counsel Ltd.

-and-

                         By: /s/ Sandeep Qusba
                         Sandeep Qusba (pro hac vice)
                         Nicholas Baker (pro hac vice)
                         SIMPSON THATCHER & BARTLETT LLP
                         425 Lexington Avenue
                         New York, New York
                         10017
                         Phone: (212) 455-2000
                         Facsimile: (212) 455-2502
                         Email: squsba@stblaw.com
                         Email: nbaker@stblaw.com
                         Email: mtweed@stblaw.com

                         Counsel for JPMorgan Chase Bank, N.A.




                                         7
Case 18-30155 Document 1577 Filed in TXSB on 01/18/19 Page 8 of 8



                             Exhibit A

                 DIP Credit Agreement Amendment

                     [Filed at Docket No. 1555]
